Case 3:19-cr-00292-VAB Document1 Filed 12/04/19 Page 1 of 4

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT
UNITED STATES OF AMERICA CRIMINAL NO. 3:19CR. ZY Z- (VAB)
V. VIOLATION:
18 U.S.C. § 1343 (Wire Fraud)
LESTER BURROUGHS Unite"? -+ Court
Disk: cticut
— D&Cornhr_L4__20
The United States Attorney charges: ees - Olerk
By ly
COUNT ONE ae mee
ur ody TK

(Wire Fraud)

Unless otherwise indicated, at all times relevant to this Information:

1. Defendant LESTER BURROUGHS (“BURROUGHS”), was a resident of
Torrington, Connecticut.

2. BURROUGHS was the owner of Burroughs Investment Group, a full-service
financial consulting firm based in Torrington, Connecticut. BURROUGHS was also a registered
securities broker and investment adviser representative.

3 Individuals with initials J.P., K.M., A.M., and S.K., whose identities are known to
the United States Attorney, were investment clients of BURROUGHS.

The Scheme and Artifice to Defraud

4. Beginning in at least 2012, and continuing through 2019, BURROUGHS devised
and executed a scheme to defraud his investment clients and to obtain money and property from
those clients by means of materially false and fraudulent pretenses, representations, and promises,
by misrepresenting to his clients that he intended to use, and did use, their funds for legitimate
investments on their behalf, when in fact BURROUGHS used his clients’ money for his own

purposes and to pay returns to other clients.
Case 3:19-cr-00292-VAB Document 1 Filed 12/04/19 Page 2 of 4

Manner and Means
It was part of the scheme and artifice to defraud that BURROUGHS took, among others,
the following steps in the District of Connecticut and elsewhere.
2. Beginning in at least 2012, BURROUGHS began misappropriating money from
J.P. BURROUGHS misrepresented to J.P. that J.P.’s money would be invested in legitimate
guaranteed interest contracts. Instead, BURROUGHS fraudulently used J.P.’s money to pay

2 66

business expenses and other clients’ “guaranteed” investment returns. From 2012 through 2018,
BURROUGHS misappropriated at least $370,000 of J.P.’s money, including the funds as detailed
in paragraph 6.

6. In furtherance of his scheme to defraud, on or about November 3, 2015,
BURROUGHS had J.P. sign a fake application for an AIG Guaranteed Interest Contract (“GIC”).
AIG does not sell this type of investment product. Thereafter, BURROUGHS misrepresented to
J.P. that he purchased such GICs for J.P. For example:

a. In or about November 2015, BURROUGHS misrepresented to J.P. that he
would and did purchase $60,000 of AIG GICs with J.P.’s money. Instead BURROUGHS
misappropriated this money.

b. On or about March 13, 2017, BURROUGHS misrepresented to J.P. that
he would and did purchase $20,000 AIG GICs with J.P.’s money. Instead BURROUGHS
misappropriated this money.

7. In or about December 2018, J.P.’s daughter, D.P., requested a full accounting of

J.P.’s investments from BURROUGHS. Knowing that he had misappropriated at least $370,000

of J.P.’s assets, BURROUGHS provided D.P. fraudulent documents, which misstated J.P.’s
Case 3:19-cr-00292-VAB Document 1 Filed 12/04/19 Page 3 of 4

investments, including a fake AIG statement indicating J.P. had approximately $152,081 invested
in a GIC with AIG.

8. In or about December 2018, D.P. demanded that BURROUGHS return J.P.’s
money. BURROUGHS fraudulently used other clients’ money to repay J.P.

9. In or about June 2017, August 2017, January 2018, and December 2018,
BURROUGHS misappropriated money from K.M. BURROUGHS misrepresented to K.M. that
he would and did purchase $405,000 worth of GICs using K.M.’s money; however no GICs were
purchased. BURROUGHS provided K.M. fake AIG statements to memorialize the sham
transactions. BURROUGHS then fraudulently used K.M’s money to pay business expenses and
other clients’ “guaranteed” investment returns, including those of J.P.

10. In or about August 2018, BURROUGHS misappropriated money. from A.M.
BURROUGHS misrepresented to A.M. that he would and did purchase a $50,000 GIC with A.M.’s
money; however no GIC was purchased. BURROUGHS provided A.M. fake AIG statements to
memorialize the sham transactions. BURROUGHS then fraudulently used A.M’s money to pay

> 66

business expenses and other clients’ “guaranteed” investment returns, including those of J.P.

11. In or about September and November 2018, BURROUGHS misappropriated
money from S.K. BURROUGHS misrepresented that he would and did purchase $120,000 worth
of GICs with S.K’s money; however no GIC was purchased. BURROUGHS provided S.K. fake
AIG statements to memorialize the sham transactions. BURROUGHS then fraudulently used

> 66

S.K’s money to pay business expenses and other clients’ “guaranteed” investment returns,
including those of J.P.

12. In total, BURROUGHS misappropriated $575,000 from K.M., S.K., and A.M.
Case 3:19-cr-00292-VAB Document 1 Filed 12/04/19 Page 4 of 4

Interstate Wire

13. Inor about December 2018, based on BURROUGHS’s misrepresentations that he
would purchase a GIC using K.M.’s money, K.M. withdrew approximately $325,000 from an
Allianz Life Insurance Company annuity contract that K.M. owned.

14. On or about December 21, 2018, in the District of Connecticut and elsewhere,
defendant BURROUGHS, for the purpose of executing the scheme described above, knowingly
caused to be transmitted by means of wire communication in interstate commerce certain writings,
signs, signals, pictures, and sounds, that is, BURROUGHS caused the wire transfer of $325,000
from KM. °s Allianz Life Insurance Company to K.M.’s Webster Bank account, in order that K.M.
could then transfer $300,000 of that money to Burroughs Investment Group for the supposed
purchase of a GIC.

All in violation of Title 18, United States Code, Section 1343.

james STATES moment)
JOHN-W DURHAM
UnsTEp STAT ATTORNEY }

dat c—

HEATHER L. CHERRY
ASSISTANT UNITED STATES ATTORNEY

 
